Citation Nr: 1532118	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include due to exposure to herbicides or as secondary to service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include due to exposure to herbicides or as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active duty service from October 1966 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012 and August 2014 the Board remanded these claims for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicides including Agent Orange is presumed.
 
2.  The preponderance of the evidence does not show that the Veteran's hypertension had its onset in service or within one year of service discharge, or that the disability is related to service, to include presumed herbicide exposure in Vietnam.  The preponderance of the evidence does not show that the Veteran's hypertension is caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence does not show that the Veteran's erectile dysfunction had its onset in service, or that the disability is related to service, to include presumed herbicide exposure in Vietnam.  The preponderance of the evidence does not show that the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service (including from herbicide exposure in Vietnam) and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Erectile dysfunction was not incurred in or aggravated by service, may not be presumed to have been incurred in service from herbicide exposure in Vietnam and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's notice letters dated in July and September 2007 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486 .  Accordingly, with these letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Nothing more is required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

In compliance with the 2012 and 2014 Board remands, the Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed hypertension and erectile dysfunction.  The October 2014 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension (cardiovascular-renal disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

 Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension (cardiovascular-renal disease) is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III. Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran claims that his hypertension and erectile dysfunction are related to his active service, to include his exposure to herbicides therein.  Alternatively, he maintains that his hypertension and erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus, PTSD, peripheral neuropathy, and/or heart disability, to include the medications taken for these disabilities.  See June 2007 claim, February 2013 Veteran statement and July 2014 Informal Hearing Presentation.

STRs are negative for a diagnosis of hypertension or erectile dysfunction.  On a June 1969 separation report of medical history, the Veteran denied a history of high or low blood pressure.  The June 1969 separation examination report shows a blood pressure reading of 120/80.

Post-service private and VA medical records show the first evidence of elevated blood pressure readings in August 1991.  See treatment records from Dr. MBT.  Hypertension was diagnosed thereafter.  Post-service medical records show the first evidence of an erectile dysfunction diagnosis in August 1998, when Dr. MBT diagnosed erectile dysfunction secondary to blood pressure medication.  

The Veteran is presently service connected for: type II diabetes mellitus and peripheral neuropathy of the upper extremities, effective from June 29, 2007; PTSD effective from March 4, 2010; and acute, subacute, or old myocardial infarction, effective from October 31, 2012.  See April 2015 rating decision. 

In October 2007, the Veteran underwent a VA diabetes mellitus examination; the claims file was not reviewed in conjunction with the examination.   The VA examiner diagnosed diabetes mellitus, type II, and concluded that the Veteran did not have cardiac symptoms or genitourinary symptoms related to diabetes.  The examiner noted that the Veteran was diagnosed with hypertension ten years earlier and with diabetes mellitus, type II, approximately six years earlier (the Veteran was unsure of the exact time of diagnosis).  The examiner noted that a possible diabetes related condition was cardiac disease and the diagnosis of this potentially related condition was hypertension.  He then stated that hypertension was not a complication of diabetes in this case because the Veteran's hypertension predates the diagnosis of diabetes.  The VA examiner also indicated that hypertension was not worsened or increased by the Veteran's diabetes.

The Veteran submitted a February 2009 letter from his private physician, Dr. MBT, who stated that she had treated the Veteran for "many years" and it was her opinion that the Veteran's hypertension and erectile dysfunction "are closely associated" to his diabetes mellitus.  No rationale for this opinion was provided.

The Veteran was afforded another VA examination in August 2012.  Diagnoses of hypertension and erectile dysfunction were noted.  The examiner opined that the Veteran's hypertension and erectile dysfunction were not caused by his diabetes mellitus.  In this regard, the examiner noted that the Veteran was diagnosed with hypertension and erectile dysfunction in 1993 and 1998 respectively, but was not diagnosed with diabetes until later, in 2002.  The examiner further stated that the Veteran's erectile dysfunction was not aggravated by his diabetes mellitus.  With respect to the issue of whether the Veteran's hypertension has been aggravated by the Veteran's service-connected diabetes mellitus type II, the examiner did not explicitly provide an opinion.  

An October 2014 VA examination report notes that the examiner reviewed the claims file and stated:

There is NO medical evidence that herbicide exposures CAUSES HTN (hypertension) and/or ED (erectile dysfunction)!  There is no injury or disease noted in the  [veteran's] military medical records that would have caused the development of [hypertension] 28 years later or the [erectile dysfunction] that developed 29 years later.  In the [veteran's] report of medical history dated [June 24, 1969], the [veteran] did NOT [complain of] elevated blood pressures, HTN, OR ED and his physical exam that date did not reveal any of those conditions.  In fact his blood pressure . . . was 120/80 which is well within normal.

[The veteran] was noted to have intermittent high blood pressure readings as early as 1991.  [He] was not diagnosed with diabetes until [about] 2001.  In his October . . . 2007 C&P exam it was noted that the [veteran] was already hypertensive and [service connection] for HTN was denied at that time.  [The veteran] stated that his ED began in 1998 and therefore could not have been caused by his diabetes.  A review of his medications from the time of diagnosis revealed none that would have aggravated [his] HTN or ED beyond its natural progression.

. . . . The [veteran's] PN (peripheral neuropathy) is due to the diabetes and would have developed AFTER the diabetes and would NOT have caused the conditions that developed BEFORE the diabetes diagnosis.  [His] CAD (coronary artery disease) diagnosed in 2012 may have been caused in part by the pre-existing HTN and likely also is due to his hyperlipidemia but his heart disease would not have been the cause of the HTN which developed years before the CAD.  The ED shares a significant risk factor with the development of CAD, that is, hyperlipidemia, however, his CAD did not cause the ED, and the ED developed in 1998, many years before the CAD was diagnosed and treated in 2012.  The [veteran] presumably has had PTSD since his discharge from military service in 1969.  As he did not experience any elevations in blood pressure until 1991, 22 years after his military service, and was not diagnosed with HTN until around 1997, 28 years after his military discharge, it is less likely as not that the PTSD in place from 1969 caused his HTN.

There is no evidence that either the HTN or ED were aggravated beyond its natural progression by any of his service connected conditions, including medications used to treat them.  From the [veteran's] C&P exam of [August 2012], the [veteran] has used medications to treat his ED since his diagnosis and they work when he uses them.  [His] HTN has been treated with enalapril 10 mg Qday since his first visit to this facility [June 4, 2007] and he continues to treat the HTN successfully with the same medication to this day.  It actually appears that the [veteran's] ED and HTN have remained unchanged since their diagnosis which would not fit the picture for the normal progression for either condition as they should worsen over time, requiring increasing doses and numbers of antihypertensives to treat the HTN and the ED should eventually stop responding to any medications used to treat ED.  Therefore, the [veteran's] HTN and ED have not been aggravated beyond their natural progression by any of his diagnoses or treatments used to treat them.

A.  Hypertension

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the appeal must be denied.

The evidence of record does not show, nor does the Veteran assert, that service connection for hypertension is warranted on a direct basis.  The evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The STRs do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  Thus, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service.

The record also fails to show by objective evaluation that he manifested any hypertension to a degree of 10 percent by September 1970 (within the first year following his active duty service discharge, in September 1969).  The first evidence of hypertension  is not until 1991, more than 20 years after service.

The preponderance of the evidence also fails to show that the Veteran's hypertension is caused or aggravated by a service-connected disability, to include his diabetes mellitus, peripheral neuropathy, PTSD and heart disability and the medication taken for these disabilities.  In reaching this conclusion, the Board notes that the October 2014 VA examination report provides the most probative evidence against the claim for service connection on a secondary basis.  The October 2014 VA examiner thoroughly reviewed the VBMS file, after which the examiner essentially opined that the Veteran's hypertension was not caused or aggravated by his service connected disabilities or the medication taken for these disabilities.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is secondary to a service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

In contrast, the Board finds Dr. MBT's February 2009 opinion to be of little probative value.  While Dr. MBT opined that the Veteran's hypertension was "closely associated" to his diabetes mellitus, this private physician failed to provide the medical basis to support her conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light of this, the Board finds the 2014 VA opinion to be the most probative medical evidence of record. 

Regarding the contentions that the Veteran's hypertension was caused by his exposure to herbicides in service, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted.  75 Fed. Reg. 81332 (December 27, 2010).  Therefore, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current hypertension is attributable to that exposure.  Here, there is no medical opinion etiologically linking his current hypertension to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). In fact, the October 2014 2014 VA examiner opined that no such nexus exists and provided an adequate rationale for his conclusions.  There is no medical evidence to the contrary.

B.  Erectile Dysfunction

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for erectile dysfunction, and the appeal must be denied.

The evidence of record does not show, nor does the Veteran assert, that service connection for erectile dysfunction is warranted on a direct basis.  The evidence does not show that he experienced the onset of erectile dysfunction during service.  See STRs.  Thus, the preponderance of the evidence does not support a finding that the Veteran's erectile dysfunction began during his military service.

The preponderance of the evidence also fails to show that the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability, to include his diabetes mellitus, peripheral neuropathy, PTSD and heart disability and the medication taken for these disabilities.  In reaching this conclusion, the Board notes that the October 2014 VA examination report provides the most probative evidence against the claim for service connection on a secondary basis.  The October 2014 VA examiner thoroughly reviewed the VBMS file, after which the examiner essentially opined that the Veteran's erectile dysfunction was not caused or aggravated by his service connected disabilities or the medication taken for these disabilities.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hypertension is secondary to a service-connected disability.  See Nieves-Rodriguez v. Peake, supra; Wray, supra.

In contrast, the Board finds Dr. MBT's February 2009 opinion to be of little probative value.  While Dr. MBT opined that the Veteran's erectile dysfunction was "closely associated" to his diabetes mellitus, this private physician failed to provide the medical basis to support her conclusion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, supra.  Moreover, treatment records from Dr. MBT state that the Veteran's erectile dysfunction was caused by his hypertension medication.  In light of this, the Board finds the 2014 VA opinion to be the most probative medical evidence of record. 

Regarding the contentions that the Veteran's erectile dysfunction was caused by his exposure to herbicides in service, erectile dysfunction is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, the criteria for presumptive service connection for this disability on the basis of herbicide exposure have not been satisfied.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his erectile dysfunction is attributable to that exposure.  Here, there is no medical opinion etiologically linking his erectile dysfunction to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In fact, the 2014 VA examiner opined that no such nexus exists and provided an adequate rationale for his conclusions.  There is no medical evidence to the contrary.

C.  Conclusion

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his hypertension and erectile dysfunction are somehow related to service (and herbicide exposure therein) and/or to a service-connected disability.  The Board finds the Veteran's statements not competent for this purpose. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension and erectile dysfunction are caused or related to events during his active service, or his service-connected disabilities, is not something that can be determined by mere observation.  Nor are these questions simple.  They require clinical testing as well as training to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension and erectile dysfunction are not competent evidence as to a nexus. 

Accordingly, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for hypertension and erectile dysfunction.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


